SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

891
TP 13-00295
PRESENT: SMITH, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF LAMONT WALKER, PETITIONER,

                     V                                            ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT.


LAMONT WALKER, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Mark H.
Fandrich, A.J.], entered February 8, 2013) to review a determination
of respondent. The determination found after a Tier III hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court